DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-10, none of the prior art teaches or suggests, alone or in combination, an imaging element comprising: wherein the bonding pad section has at least 10a first opening provided to expose a pad electrode at a bottom, and a second opening that is arranged to surround the first opening and that is shallower than the first opening, and 15a surface of a terrace in the bonding pad section is formed such that multiple types of materials are exposed.
With respect to claims 11-14, none of the prior art teaches or suggests, alone or in combination, a method for manufacturing an imaging element that includes a photoelectric conversion unit that outputs an image signal according to received light and a bonding pad section, the photoelectric conversion unit and the bonding pad section being disposed on one surface side of a substrate, the bonding pad section having at least a first opening provided to expose a pad electrode at a bottom, and a second opening that is arranged to surround the first opening and that is shallower than the first opening, the method comprising: a step of forming a trench in a portion of the semiconductor material layer corresponding to the second opening; a step of embedding a material different from a material constituting the semiconductor material layer in the trench in the semiconductor material layer; a step of forming the first opening; and a step of forming the second opening.
With respect to claim 15, none of the prior art teaches or suggests, alone or in combination, an electronic device comprising an imaging element, the bonding pad section has at least a first opening provided to expose a pad electrode at a bottom, and a second opening that is arranged to surround the first opening and that is shallower than the first opening, and a surface of a terrace in the bonding pad section is formed such that multiple types of materials are exposed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kobayashi et al. (U.S. Publication No. 2010/0109006 A1) discloses an imaging sensor but fails to disclose a surface of a terrace in the bonding pad section is formed such that multiple types of materials are exposed, or a step of embedding a material different from a material constituting the semiconductor material layer in the trench in the semiconductor material layer; a step of forming the first opening; and a step of forming the second opening.
Hagiwara et al. (U.S. Publication No. 2010/0237452 A1) discloses an imaging sensor but fails to disclose a surface of a terrace in the bonding pad section is formed such that multiple types of materials are exposed, or a step of embedding a material different from a material constituting the semiconductor material layer in the trench in the semiconductor material layer; a step of forming the first opening; and a step of forming the second opening.
Chien et al. (U.S. Publication No. 2014/0225215 A1) discloses an imaging sensor but fails to disclose a surface of a terrace in the bonding pad section is formed such that multiple types of materials are exposed, or a step of embedding a material different from a material constituting the semiconductor material layer in the trench in the semiconductor material layer; a step of forming the first opening; and a step of forming the second opening.
Chen et al. (U.S. Publication No. 2015/0311247 A1) discloses an imaging sensor but fails to disclose a surface of a terrace in the bonding pad section is formed such that multiple types of materials are exposed, or a step of embedding a material different from a material constituting the semiconductor material layer in the trench in the semiconductor material layer; a step of forming the first opening; and a step of forming the second opening.
Koike (U.S. Patent No. 8,659,060 B2) discloses an imaging sensor but fails to disclose a surface of a terrace in the bonding pad section is formed such that multiple types of materials are exposed, or a step of embedding a material different from a material constituting the semiconductor material layer in the trench in the semiconductor material layer; a step of forming the first opening; and a step of forming the second opening.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546.  The examiner can normally be reached on 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN HAN/Primary Examiner, Art Unit 2818